AMENDMENT NUMBER 1 TO SEVERANCE PROTECTION AGREEMENT THIS AMENDMENT NUMBER 1 to SEVERANCE PROTECTION AGREEMENT (this “Amendment”) is made as ofDecember 1, 2008, by and between Century Aluminum Company, a Delaware corporation (the “Company”), and Giulio Casello (the “Executive”). RECITALS A.The Company and the Executive are parties to a Severance Protection Agreement, made as of March 20, 2007 (the “Agreement”). B.The Company and the Executive desire to amend certain provisions of the Agreement to comply with Section 409A of the Internal Revenue Code of 1986, as amended, effective as of the effective date of the Agreement (the “Effective Date”). THE PARTIES AGREE AS FOLLOWS: 1. Amendment with regard to Section 2.3(a).Section 2.3(a) of the Agreement is deleted in its entirety and replaced as follows: “2.3.Change in
